Name: Council Regulation (EEC) No 2641/80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  agricultural policy
 Date Published: nan

 No L 275/2 Official Journal of the European Communities 18 . 10 . 80 COUNCIL REGULATION (EEC) No 2641/80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat Whereas voluntary restraint agreements cannot, as from their implementation, eliminate differences in commercial policy measures ; whereas this may lead to application of Article 115 of tKe Treaty ; whereas, moreover, the authorities which are competent to issue certificates should be afforded the means of ensuring that the undertakings entered into by third country exporters concerning the restrictions on their exports to zones defined as sensitive zones should be complied with, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat (*), and in particular Article 20 (2 ) thereof, Having regard to the proposal from the Commission, Whereas Article 16 of Regulation (EEC) No 1837/80 provides for the introduction of a system of certificates enabling the development of imports and exports to be monitored ; whereas the said certificates are issued to any interested party who makes application for them, provided that a security is lodged guaranteeing the undertaking to import during the period of validity of the certificate ; Whereas certain third countries have undertaken to restrict the volume of their exports to the Community and to communicate to the Commission statistics relating to such exports ; whereas it is appropriate to limit the issue of import certificates to those quantities which are the subject of the voluntary restraint agreements ; Whereas, in the case of products falling within subheading 02.01 A IV of the Common Customs Tariff, Article 15 of Regulation (EEC) No 1837/80 provides for a limitation of the levy to the amount resulting from the voluntary restraint agreements ; Whereas it is necessary to adopt measures to prevent deflections of trade ; whereas, in particular, it should be provided that the issue of the import certificate for the products in question shall be subject to the production of an export certificate issued by the exporting third country within the framework of an overall quantity fixed for a specified period; whereas such a measure renders superfluous the lodging of a security at the time of the submission of the application for the import certificate ; Article 1 1 . Notwithstanding Article 16 of Regulation (EEC) No 1837/80 :  the issue of import certificates for products falling within subheadings 01.04 B and 02.01 A IV of the Common Customs Tariff, originating in a third country which has undertaken to restrict its exports to the Community, shall not exceed for each calendar year the overall quantity resulting from the voluntary restraint agreement signed with the Community ;  issue of the import certificate shall be subject to production of an 'export certificate to the European Economic Community' issued by the Government of the exporting third country or under its responsibility ;  in the case of products originating in a country which has agreed to restrict its exports to a sensitive marketing zone, imports into such a zone are subject to presentation of an import certificate issued on presentation of an export certificate stating that the goods are destined for said zone, always providing that the issue of the import certificates concerned shall be suspended when the quantities agreed upon for destination to such zone are exceeded;  issue of an import certificate for the products referred to in the first indent shall not be subject to the lodging of a security .(!) OJ No L 183 , 16 . 7 . 1980, p. 1 . 18 . 10 . 80 Official Journal of the European Communities No L 275/3 2 . Detailed rules for the implementation of this Regulation shall be adopted in accordance with the procedure provided for in Article 26 of Regulation (EEC) No 1837/80. Article 2 This Regulation shall enter into force on 20 October 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 October 1980 . For the Council The President C. NEY